Citation Nr: 0815779	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-34 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to February 
1973, including service in Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  A videoconference hearing was conducted by the 
undersigned in July 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service personnel records indicate that the veteran served in 
Vietnam from November 9, 1971, to August 2, 1972, and served 
with the 502nd Infantry prior to February 1972 and the 17th 
Infantry, Company D from February 1972 forward.  The veteran 
contends that his currently diagnosed PTSD results from 
stressors including mortar and rocket attacks, especially 
during February 1972; seeing someone injured in a booby trap 
in November or December 1971; and exposure to combat, 
especially during the 1972 Easter Offensive.  The record 
indicates that the RO obtained a unit history for November 
1971.  The November 1971 unit history indicates that the 
veteran's stressors could not be verified, but that a Morning 
Report could be obtained to search for casualties.  The 
record does not indicate that any additional attempts to 
verify the reported stressors were made.  

In light of the foregoing, on remand, the AMC should contact 
the National Personnel Records Center (NPRC) or the Joint 
Services Records Research Center (JSRRC) for the proper 
unit's unit records, Operational Report-Lessons Learned, or 
morning reports for November through December 1971 and 
February through April 1972.  

Accordingly, the case is REMANDED for the following action:

1.  Although the veteran has previously 
been provided with notice about the 
requirements for substantiation of a 
claim for service connection for PTSD, an 
updated notice should be issued to the 
veteran.

2.  Attempt to verify the veteran's 
reported in-service PTSD stressors, 
particularly the alleged stressors of 
seeing a soldier injured by a booby trap 
in December 1971, rocket and mortar 
attacks in February 1972, and combat 
exposure in March and April 1972, by 
requesting unit records and a unit 
history from the 502nd Infantry prior to 
February 1972 and the 17th Infantry, 
Company D from February 1972 forward, or 
records from the higher command of those 
units.  If additional evidence is needed 
for stressor verification, the veteran 
should be asked to provide it.  If 
stressor verification cannot be done due 
to insufficient information, that fact 
should be documented in the record.  Any 
additional agency identified in any 
response to the verification request 
should be contacted.  

If none of the stressors described by the 
veteran are verified by the JSRRC, the 
NPRC should be specifically requested to 
provide Morning Reports consistent with 
the November 1971 unit history obtained.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim, 
including affording the veteran VA 
examination if, but only if, a stressor 
is verified.  Any additional action 
required should be undertaken.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

